Citation Nr: 0633660	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from April 1962 to December 
1965.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 decision by the RO.  

In July 2006, the veteran testified at a hearing held before 
the undersigned Board member at the New Orleans Regional 
Office.  The veteran said that he had been receiving 
treatment for his right knee disability at the Jackson, 
Mississippi, VA Medical Center (VAMC) for about 10 years, 
back to 1996.  The Board notes that the file only contains 
computer printed treatment reports from the Jackson VAMC 
going back to September 2001.  It is not clear whether those 
reports consisted of all the treatment reports for the 
veteran, or whether there are additional treatment reports 
that are possibly contained in the archives.  

Additionally, the veteran testified that he underwent two 
surgeries on his right knee at the New Orleans VAMC in 1967 
and 1968.  The records obtained from the New Orleans VAMC 
contain treatment reports relating to a right knee 
patellectomy that was performed on the veteran during October 
1967, and a notation that he also underwent a right knee 
Hauser operation during November 1966.  The treatment records 
relating to that November 1966 surgical procedure are not 
included in the file.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary to 
obtain the above-described treatment records.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  Obtain all records from the Jackson 
VAMC for any relevant treatment of the 
veteran's right knee beginning about 
1995.  Obtain all records from the New 
Orleans VAMC, for any relevant treatment 
of the veteran's right knee during from 
1966 through 1968.  The evidence obtained 
should be associated with the claims 
file.

2.  Take adjudicatory action on the 
veteran's application to reopen his claim 
of service connection for a right knee 
disability.  If any benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

